COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Mark Haynes, Danielle Megan Haynes and Charles Edward Haynes v.
                           Mario Molina and Charlene Molina, Individually and dba Master
                           Mechanical A/C and Heating, Jorge Molina

Appellate case number:     01-19-00917-CV

Trial court case number: 2016-43961

Trial court:               270th District Court of Harris County

       The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Panel consists of Justices Kelly, Guerra, and Farris.


Date: December 2, 2021